TAFT, J.
A petition for the alteration of a highway was made to the trustees of the village of Bradford. An altera*515tion was made by them and they filed their report May 14, 1892. Mira H. Crook, a land owner, has brought her petition for the appointment of commissioners to rehear the cause. It was incumbent upon her to prefer her petition to the then next term of the county court, ‘ ‘ if there was time for notice,” and have it, with a citation annexed, served at least twelve days before the session of the court. The first term after the report was filed convened on the seventh of June following. After the filing of the report there were twelve days before the time of service for the then next term expired. The petition was brought to the term in December next succeeding the June term in 1892. The court held that there was time for notice and dismissed the petition. This the petitioner insists was error. If the county court found, as matter of fact, that there was time for notice, such finding cannot be disturbed, and the judgment must be affirmed. But no testimony was introduced and the ruling must have been as matter of law that there was time for notice. This ruling we think was erroneous. The statute should be construed so as to give a party reasonable time to determine whether he wishes to proceed further in the matter, and if he does, the like time for the preparation of his petition and citation and the service of them. Sec. 2,940, R. L., provides that the dissatisfied person may apply to the county court, etc., “if there is time for notice.” This means a reasonable, time to prepare his necessary papers and have them served. In case a report is filed more than twelve days before the term, but so short a time prior thereto that a dissatisfied person has not sufficient reasonable time to institute proceedings, no one could reasonably claim that it was intended by the statute to cut off his right to petition for relief. The petitioner in this case may have had ample time to make her application; if so, her petition was rightly dismissed, but this was a question of fact and should have been passed upon by the county court. If, under all the *516circumstances connected with the transaction, she did not have reasonable time to consider the matter, prepare her petition and citation and have service thereof made on or before the 26th day of May, after the report was filed, the petition was rightly brought to the succeeding December term. v

Judgment reversed and cause remanded for further -proceedings.